Citation Nr: 0629103	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for patellofemoral syndrome of the left knee.

2.  Entitlement to a compensable rating for varicocele of the 
left scrotum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

During the pendency of the appeal, service connection was 
established for laxity of the left knee with a separate 10 
percent evaluation assigned for the laxity.  There has been 
no disagreement with that rating, nor has there been other 
development of that matter.  The issues currently on appeal 
before the Board appear on the title page.

The veteran cancelled an April 2006 Travel Board hearing at 
the RO and a July 2006 Board hearing in Washington, D.C.  As 
to the Travel Board hearing he indicated that he did not want 
one, that he had to travel as a truck driver making 
scheduling difficult.  This is considered a withdrawal of 
this request.  Thereafter, as to the Board hearing in 
Washington, he again indicated that work would prevent him 
from appearing.  In a letter to his representative, he 
indicated he was writing so that his representative would be 
informed about why he thought the disorders were worse.  The 
representative has interpreted this as not withdrawing the 
hearing request.  The Board does not agree.  It appears that 
the veteran wants his appeal decided without a hearing.  That 
is done herein.  Appellant has not indicated to the Board 
that he desires a hearing, and accordingly the Board will 
proceed with consideration of these matters.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
shows the veteran's service-connected patellofemoral syndrome 
of the left knee is manifested by full extension and flexion 
limited to 130 degrees, and to 120 degrees with repeated 
testing showing further incapacitation related to pain and 
possibly weakness, mild swelling, crepitus, and a slight 
effusion without ankylosis, along with tenderness to 
palpation over the iliotibial band.

2.  The objective and competent medical evidence of record 
shows the veteran's left testis was slightly atrophied 
(compared to the right) and small with a varicocele on the 
left that was very tender and about one centimeter in size.  
The tenderness is commensurate with tender and painful 
scarring, but there is no showing of limitation of function 
or urinary system impairment secondary to the varicocele.


CONCLUSIONS OF LAW

1.  Schedular criteria for an increased rating in excess of 
10 percent for patellofemoral syndrome of the left knee have 
not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5019-5260 (2005).

2.  With resolution of reasonable doubt in the appellant's 
favor, a 10 percent rating, but no more, is warranted for a 
left varicocele rated commensurate with tender and painful 
scarring.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.115, 4.118, DC 7599-7523, 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect the veteran's complaints 
related to the left knee and testes.  Upon examination for 
discharge in September 1995, left knee pain was noted and the 
genitourinary system was not marked abnormal.

In April 1996, the RO granted service connection for post-
operative patellofemoral syndrome of the left knee and 
awarded a 10 percent rating, effective the day after 
discharge, pursuant to DC 5257.  In the same rating decision, 
the RO also granted service connection for varicocele of the 
left scrotum and awarded a noncompensable rating, effective 
the day after discharge, pursuant to DC 7529.  

The veteran underwent a VA examination in January 2004.  
According to the examination report, the veteran described 
the pain between and around his left knee as constant pain 
that he rated as a 4 on a scale of 1 to 10.  The veteran told 
the examiner that he could not stay on the knee more than a 
half hour without increased pain.  The problem flared up 
daily and could last as long as four hours.  Operating the 
clutch and climbing in and out of a truck cab were difficult 
for the veteran, who worked as a truck driver.  On 
examination, there was no evidence of heat, redness, 
swelling, or effusion.  The veteran was moderately tender 
when the knee was palpated on the lateral aspect of the 
joint.  Flexion was limited (0 degrees to 120 degrees) 
because of pain, but extension (0 degrees) was full.  There 
was no additional limitation noted because of fatigue, 
weakness, lack of endurance or incoordination.  Drawer and 
McMurray tests were within normal limits.  There was no 
evidence of subluxation, locking pain, joint effusion or 
crepitus.  X-rays showed there was no evidence of an acute 
fracture, dislocation, destructive lesion, or joint effusion.  
Diagnosis was patellofemoral syndrome of the left knee.  The 
examiner opined that the veteran would be somewhat impaired 
in squatting, bending, and pivoting on the left knee and that 
he would have difficulty with prolonged walking, carrying, 
lifting, and handling heavy objects.

According to the examination report, the veteran had not had 
surgery on his testicles.  He did have to urinate five to six 
times daily and twice at night.  He had no problems starting 
urination, no incontinence, no dialysis and no time lost from 
work.  On examination, there was no evidence of a varicocele 
present on the left scrotum, but the veteran was exceedingly 
sensitive in the area of the left scrotum, the testicle and 
the spermatic canal.  Diagnosis was varicocele of the left 
scrotum.

A July 2004 private medical record from the Onslow Urology 
Clinic reflects the veteran's complaints of intermittent pain 
in the left testicle for about two years.  Sometimes the pain 
was dull and achy and radiated up to the groin and even into 
the thigh a little bit.  It was worse sometimes with just 
sitting a certain way.  The veteran related that a previous 
ultrasound of the testicles showed a varicocele.  He denied 
any voiding symptoms and said he had had a vasectomy in the 
past.  On examination, the physician noted a normal right 
testicle and normal right epididymis.  The left testicle was 
palpably normal.  The left epididymis was moderately tender.  
There was a small varicocele noted and manifested by a little 
bag of worms mass just above the left testicle.  The 
physician's impressions were left epididymitis, small left 
varicocele, and status post vasectomy.  The physician told 
the veteran that the veteran's pain was not from the 
varicocele but from the left epididymitis.  It was noted 
antibiotics would help, but that this disorder likely would 
be chronic and recurrent to some degree.  Some men have the 
epididymis removed, it was noted.  The medical record stated 
medication would be advised until a follow up visit.

Private medical records from Sports Plus Physical Therapy 
Services in July and August 2004 reflect the veteran's 
physical therapy for left knee pain.  No medications were 
taken at that time nor did the veteran use any braces or 
assistive devices.  The veteran was advised of a home 
exercise program and to apply ice to the knee whenever 
necessary.  It was noted the veteran arrived at the clinic 
without evidence of an antalgic gait.  Localized swelling was 
noted at the lateral region of the knee.  Flexion of the left 
knee was to 140 degrees and extension was normal.  The 
physical therapist noted that objective findings revealed 
ligamentous laxity and point tenderness along the lateral 
joint line which inhibited the veteran's activities of daily 
living and his work duties.  

The veteran underwent a VA examination in July 2005.  
According to the examination report, the veteran described 
the pain as a dull ache and as a 3 to 4 out of 10.  He also 
described the feeling of the disorder as constant with 
burning and numbing sensations with flare ups daily and 
weekly and sometimes half a day.  It was noted there was no 
incapacitation, treatment or medication, or prosthetic 
implants.  The veteran told the examiner the pain was so 
acute he could not rest, sleep, or walk.  There was no time 
lost from work reported.  On examination, the left knee 
showed mild swelling and crepitus and a slight effusion 
without ankylosis.  Range of motion of the left knee showed 
extension was normal (to zero degrees) and flexion was to 130 
degrees.  It was noted that the veteran was very tender to 
palpation over the iliotibial band, much more so than his 
lateral femoral condyle.  X-rays of the left knee were within 
normal limits.  Diagnosis for the left knee disorder was 
patellofemoral syndrome residual iliotibial syndrome.

According to the VA examination report, the veteran urinated 
at nighttime and about one to two times every four to five 
hours.  He had no trouble starting urination or incontinence 
and no impotence or surgery.  On examination, the left testis 
was lightly atrophied compared to the right, but both were 
relatively small.  There was a varicocele on the left and it 
was very tender and about one centimeter in size.  Diagnosis 
was varicocele with residual pain and atrophy of left 
testicle.

The VA examination report stated that both of these disorders 
affected the veteran's functioning.  The patellofemoral 
syndrome significantly affected his occupation as a truck 
driver because he could not stay flexed for long periods of 
time and lost his flexion after repeated use.  It also had a 
direct impact on how well he could use the clutch and with 
the iliotibial band syndrome residuals also could cause 
significant pain due to clutch use as well.  It was noted too 
that prolonged sitting was painful.  Rough roads probably 
were liable to cause the veteran some discomfort because of 
the tenderness of his testicles.  Neither disorder would 
leave the veteran incapacitated, according to the report.

In a September 2005 addendum to the VA examination report, 
the examiner opined that with repetitive use the left knee 
showed further incapacitation related to pain and possibly 
weakness.  With repeated testing, the veteran lost another 
ten degrees of flexion.  This loss was due to pain while the 
examiner stated that weakness was subjective from the 
veteran.  There was no evidence of instability or subluxation 
noted.




II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claims.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a letter issued in December 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this 
letter, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted December 2003 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  All 
VA notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for his 
service-connected knee disorder, but is for his varicocele.  
The RO will discuss the effective date of the award in 
separate communication.  Therefore, any lack of notice by the 
VA to the veteran as now required by Dingess and Hartman 
constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2005).  It also 
should be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
specific basis for the evaluation assigned.  The additional 
code is shown after a hyphen.  38 C.F.R. § 4.27 (2005).  

Left knee

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected patellofemoral syndrome of 
the left knee is now evaluated under DC 5019-5260.  The 
hyphenated diagnostic code in this case indicated that the 
veteran's disorder concerns bursitis in the musculoskeletal 
system (5019) limiting the range of motion of the affected or 
left leg (5260).

Under Diagnostic Code (DC) 5019, bursitis is rated on 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a, DC 5019 (2005).  As noted, DC 5260 ("limitation of 
flexion of the leg") is for application.  Under DC 5260, 
flexion limited to 45 degrees warrants a rating of 10 
percent.  Flexion limited to 30 degrees warrants a rating of 
20 percent.  38 C.F.R. § 4.71a, DC 5260 (2005).

Disabilities of the knee are rated under 38 C.F.R. § 4.71a, 
diagnostic codes 5256 through 5263.  The veteran has not been 
diagnosed with the specific pathologies that would warrant 
rating for ankylosis, genu recurvatum, dislocation of 
cartilage, etc.  The appropriate measure of his disability, 
accordingly, is limitation of range of motion (5260).

Normal range of motion for the knee is 0 degrees extension 
and 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2005).  

VAOPGCPREC 9-2004 (September 17, 2004) held that a claimant 
with a knee disability can have separate ratings for 
limitation of extension and limitation of flexion.  The 
veteran's extension consistently has been normal (0 degrees), 
so a separate rating for extension is not appropriate.  

As noted above, DC 5260 ("limitation of flexion of the leg") 
is for application.  Under DC 5260, flexion limited to 45 
degrees warrants a rating of 10 percent.  Flexion limited to 
30 degrees warrants a rating of 20 percent.

Applying the schedular criteria above to the veteran's range 
of  motion as detailed in the VA medical examinations of 
record, the Board finds that flexion was to 130 degrees in 
the July 2005 VA examination.  However, the Board notes that 
subsequent findings in the September 2005 addendum show that 
flexion was to 120 degrees with repeated testing, which 
showed further incapacitation related to pain and possibly 
weakness.  The January 2004 VA examination showed normal 
extension with flexion limited to 120 degrees.  None of these 
findings support increasing his disability rating to 20 
percent (which requires showing flexion was limited to 30 
degrees).  The rating contemplates complaints of pain and 
some limitation of motion.  It is again noted that there is a 
separate 10 percent rating for laxity already assigned so 
those provisions are not for application as to this issue.

The Board has considered whether a higher rating is warranted 
under other related diagnostic codes.  In this respect, the 
Board notes that a 30 percent or higher rating is warranted 
in cases of ankylosis of the knee pursuant to DC 5256, and a 
20 percent or higher rating can be assigned in cases where 
there is malunion of the tibia and fibula as set forth in DC 
5262.  Here, however, none of these conditions has been 
objectively demonstrated.

Upon a careful review of the objective medical evidence of 
record, the Board finds that at no time since the effective 
date of the grant of service connection has the competent 
medical evidence of record supported a finding of an 
increased rating in excess of 10 percent for patellofemoral 
syndrome of the veteran's left knee, even when functional 
loss due to pain is considered.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
left knee are contemplated in the 10 percent rating currently 
assigned for his service-connected left knee.  There is no 
indication that pain in the left knee region causes 
functional loss greater than that contemplated by the 10 
percent evaluations now assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

The Board carefully has reviewed the record in this case, and 
does not find the evidence to be so evenly balanced that 
there is reasonable doubt as to any material issue regarding 
the matter of an increased rating for the service-connected 
patellofemoral syndrome of the left knee.  The preponderance 
of the objective medical evidence is clearly against the 
claim.  38 U.S.C.A. § 5107(b).

Left scrotum

The RO currently rates the veteran's testicular disability 
under DC 7599-7523.  See 38 C.F.R. § 4.20.  Under DC 7599, 
ratings of the genitourinary system are given.  Under DC 
7523, a noncompensable rating is warranted when there is 
complete atrophy of only one testicle; a 20 percent 
evaluation may be assigned where complete atrophy of both 
testicles is shown.  38 C.F.R. § 4.115b, DC 7523.  

The January 2004 VA examination revealed the veteran was 
exceedingly sensitive in the area of the left scrotum, the 
left testicle and the spermatic canal.  An Onslow Urology 
Clinic record in July 2004 showed that the left testicle was 
palpably normal, the left epididymis was moderately tender, 
and the small varicocele was manifested by a little bag of 
worms mass just above the left testicle.  The July 2005 VA 
examination showed the left testis was slightly atrophied 
compared to the right, but both testes were relatively small.  
There was a varicocele on the left and it was very tender and 
about one centimeter in size.  Although the evidence does not 
show complete atrophy of both testicles (to support a 20 
percent rating), it does point to a varicocele near the left 
testicle and some atrophy of the left testis.  Thus, the 
preponderance of the objective medical evidence is clearly 
against awarding a compensable rating for this claim.  
38 U.S.C.A. § 5107(b).  

It is, however, the conclusion of the Board, that given the 
tenderness and pain in the area that a 10 percent rating can 
be assigned commensurate with tender and painful scarring 
under Code 7804 with consideration of reasonable doubt.  
There is, however, no basis for a higher rating.  As noted 
above, there is no urinary pathology attributed to this 
varicocele.  It is not otherwise shown that there is 
additional limitation of function.  There is, therefore, no 
basis for a rating in excess of the 10 percent granted 
herein.

Finally, as the veteran is employed as a truck driver, the 
Board has considered whether a higher evaluation of the 
veteran's service-connected disorders is warranted on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  
The July 2005 VA examiner noted in his report that the 
veteran's left knee and left scrotum disorders did not leave 
the veteran incapacitated, although they were painful and 
affected his driving.  However, in the absence of evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet App. 337 (1996).


ORDER

An increased rating in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.

A 10 percent rating, but no more, for varicocele of the left 
scrotum is granted.  The appeal is granted to this extent 
subject to the law and regulations governing the award of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


